Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
	Acknowledgement is made this application is a CON of application 16/198,461 filed on 11/21/2018 (U.S. Patent No. 10,922,754) which is a CON of application 13/595,768 filed on 08/27/2012 (U.S. Patent No. 10,163,158).

DETAILED ACTION
	Claims 1-26 presented for examination on 01/12/2021. The claims in the instant application is similar to claims in its patented parent application 16/198,461 (U.S. Patent No. 10,922,754). Therefore, the claims in the instant application are allowable under same rational as the patented parent application. This application is in condition for allowance except for the following formal matters: 

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-26 of instant application are rejected on the ground of non-statutory double patenting over claims 1-12 of U. S. Patent No. 10,922,754 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
“selecting, by the at least one processor of the first computer system, a monitoring level from at least a first monitoring level and a second monitoring level to monitor data related to transactions of the customer based on the money laundering risk score, the first monitoring level selected in response to the money laundering risk score being greater than a threshold defined to identify high-risk customers in the plurality of customers, the second monitoring level selected in response to the money laundering risk score being less than the threshold, and the first monitoring level associated with a first monitoring method different from a second monitoring method associated with the second monitoring level; 
transmitting, from the at least one processor of the first computer system to at least one processor of a second computer system, at least a portion of identification information of the customer when a transactional pattern derived from transactional data of the customer matches a condition associated with the selected monitoring level;
receiving, at the at least one processor of the first computer system from the at least one processor of the second computer system, an instruction to report the customer as having conducted a money laundering activity; and
	transmitting, from the at least one processor of the first computer system to at least one processor of a third computer system, a report of the money laundering activity.”
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed limitations from the instant application and U.S. Patent 10,922,754 consists of some of similar limitation with respect to Risk-based Anti-Money Laundering System as listed above.
As per claims 1, 16, and 17-26 of the instant application, claims 1, 11 and 12 of patent ‘754 teach above italicized limitations of the claim 1. The claims in instant application do not include limitations of “transforming, by a processor of a first computer system, a first set of money laundering risk factors associated with data related to a customer background into a first set of risk scores, one risk score for each risk factor; transforming, by the processor of the first computer system, a second set of money laundering risk factors associated with data related to customer transactions into a second set of risk scores, one risk score for each risk factor; transforming, by the processor of the first computer system, the first set of risk scores and the second set of risk scores of each customer into a total risk score of the customer”;  or transforming, by at least one processor of a first computer system, a set of data related to at least a portion of due diligence information of the customer, who is one of a plurality of customers, into a money laundering risk score of the customer”, or “transforming, by at least one processor of a first computer system, a set of data related to at least a portion of transactional information of the customer, who is one of a plurality of customers, into a money laundering risk score of the customer.”
As per dependent claims 2-15 of the instant application, claims 2, 3, and 11-15 of the patent ‘754 teach the elements in the claims.
The omission of an element as described above for the patent ‘754 is an obvious expedient. See In re Karlson, 136 USPQ 184 and Ex parte Rainu, 168 USPQ 375.  
For these reasons, the claims 1-26 of the instant application are not identical to claims 1-12 of US Patent No. 10,922,754, but they are not patently distinct. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Conclusion	
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosures. The following are pertinent to current invention, though not relied upon:
Bosworth-Davies et al. (U.S. Pub No. 2003/0033228) teach countermeasures for irregularities in financial transactions.
	Chandler et al. (U. S. Pub No. 2010/0291531) teach system and method for facilitating a request for proposal process using auction.
	Gillum (U.S. Pub No. 2004/0117316) teaches method for detecting suspicious transactions.
	Grant et al. (U.S. Pub No. 2005/0267827) teach method and system to evaluate anti-money laundering risk.
	 Johnston (U.S. Pub No. 2010/0121833) teaches suspicious activity report initiation.
Morales et al. (U.S. Pub No. 2004/0215558) teach producing suspicious activity reports in financial transactions
	Merrell et al. (U.S. Patent No. 7,801,811) teach money laundering risk management.
	Quinn et al. (U.S. Patent No. 8,544,727) teach anti-money laundering surveillance.
	Recce et al. (U.S. Pub No. 2011/0248465) teach assessment of risk associated with doing business with a party.
	Smith et al. (U.S. Pub No. 2011/0055852) teach event processing for detection of suspicious financial activity.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJENDRA K SHRESTHA whose telephone number is (571)270-1374.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Respectfully submitted,
/BIJENDRA K SHRESTHA/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        06/18/2022